PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/955,136
Filing Date: 17 Apr 2018
Appellant(s): Graham et al.



__________________
MICHAEL K LINDSEY
Reg No. 39,278
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Arguments:
Appellant argues that on pages 6 – 21 of the appeal that claims 1, 4-5, 7 – 12 are argued as a group and stand or fall together on the basis that Published Ashrafi (US 20180262272 A1) is not prior art because the instant application was filed on April 17, 2018 and claims priority to US provisional 62/486,376 filed on April 17, 2017.
Appellant acknowledges that published Ashrafi was filed on March 18, 2018 and claims priority to a plurality of provisional applications with an earlier date than the appellant’s priority date, however, the appellant argues that the plurality of earlier filed Ashrafi provisional applications fail to describe the cited subject matter from Ashrafi (US 20180262272 A1) because none of the earlier-filed Ashrafi provisional applications that predate the current application describe the above subject matter of Ashrafi (US 20180262272 A1) cited by the FOA to reject Appellant's claim 1 and none of the predating earlier-filed Ashrafi applications describe or suggest “first and second configurable phased array antennas to transmit/receive millimeter-wave signals through an obstruction, each configured, respectively, to mitigate path loss experienced by the 
Appellant next acknowledges that only paragraph [0486] of Ashrafi (US 20180262272 A1) discloses anything close -  It discloses “a high-powered phased array 11403 providing beamforming or Wi-Fi router capabilities for transmitting signals wirelessly through the window 11404 to a millimeter wave transceiver 11406 located on an interior of the structure” and further argues that this disclosure Ashrafi (US 20180262272 A1) is not prior art to claim 1 because it postdates the priority date of the instant application and because the subject matter of paragraph [0486] of Ashrafi (US 20180262272 A1) is not described anywhere in the Ashrafi provisional applications.  The appellant contends that the earliest disclosure of phased array antennas for transmitting/receiving through obstructions occurred sometime after Appellant’s priority date of 4/17/2017, and therefore, the cited portions of Published Ashrafi relied on by the Office as disclosing the claimed configurable phased array antennas are not prior art in this case.

Examiner’s Response:
Examiner respectfully disagrees with these arguments and firmly believes that Ashrafi provisional application 62/368,417 with a filing date of 03/22/2017; Ashrafi provisional application 62/317,829 with a filing date of 03/22/2017 and Ashrafi provisional application 62/369, 393 with a filing date of 08/01/2016, which are all filed before Appellant’s priority date of April 17, 2017, among all the plurality of other provisional applications with a filing date before April 17, 2017 are directed to a building 
Page 1 of the slides from provisional application 62/317,829 is reproduced below and clearly shows that Ashrafi is directed to penetrating building walls (obstruction) using millimeter waves.



    PNG
    media_image2.png
    477
    1042
    media_image2.png
    Greyscale


Provisional application 62/317,829 182 page specification explains in page 1 that another application of patch antennas relates to millimeter waves that are propagated from phased array antennas from a base station. Typically, the frequency bands from phased array antennas of a base station are in a license band of 28 GHz, 39 GHz and higher unlicensed bands. Previous attempts to transmit millimeter waves using phased array antennas and wireless communications standards available during the 1990's were unsuccessful since the systems did not utilize MIMOs and other currently available sophisticated technologies.  There are many use cases for the transmission of millimeter waves that are propagated from phased antenna arrays from the base station. These use cases include transmissions from the base station to eNBs and enterprise buildings. In front haul applications transmissions may occur from Remote Radio Heads (RRH) to a baseband unit (BBU). In back haul applications transmissions may occur from an aggregation of base stations. Remote Radio Head connectivity may require the connecting of several Remote Radio Heads.
Provisional application 62/369,393 110 page spec discloses an access unit that wirelessly transmits broadband data to a millimeter wave system transceiver located on an external side of a window or wall. (see page 12).

    PNG
    media_image3.png
    503
    952
    media_image3.png
    Greyscale


Provisional application 62/369,393 110 page spec further discloses the configuration uses millimeter wave transmitters on both sides of the glass or wall 

    PNG
    media_image4.png
    531
    981
    media_image4.png
    Greyscale


Provisional application 62/368,417 184 page specification discloses in Page 2 - 3 that the focus of the patent is finding ways to get millimeter waves into homes and building where 85% of 5G traffic is generated and that a solution is to have 28 GHz frequencies from outside the building and once a beam hits the building wall and is detected, there will be a regeneration, amplification and retransmission of the signal at lower frequencies that better propagate through the walls.  Ashrafi 62/368,417 further describes that multiple beams with beamforming phased array are used as a solution in page 4.

    PNG
    media_image5.png
    706
    1125
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    777
    1055
    media_image6.png
    Greyscale

Therefore, Ashrafi 62/368,417 also provides support for an access unit wirelessly transmitting broadband data to a millimeter wave system transceiver located on an external side of a window or wall where a repeater/transceiver is mounted outside of the building and second transceiver is mounted on the inside of the building.
Ashrafi non-provisional application 62/317,829 is substantially similar to Ashrafi 62/368,417 and covers virtually the same topics with similar content.

    PNG
    media_image7.png
    560
    883
    media_image7.png
    Greyscale


Thus, the cited subject matter of Ashrafi (US 20180262272 A1) was in fact disclosed in such a way as to reasonably convey to one skilled in the relevant art that Ashrafi had possession of the claimed invention before the effective filing date of Appellant’s claimed invention and Ashrafi (US 20180262272 A1) was reasonably maintained as prior art.

Appellant’s Arguments:
Appellant argues that on pages 21 - 22 of the appeal that Dalal and Legare do not cure the deficiencies of Ashrafi (US 20180262272 A1), as the teachings of Dalal do not disclose or suggest “first configurable phased array antenna to transmit a first millimeter-wave signal through the obstruction” and “second configurable phased array antenna to receive a second millimeter-wave signal through the obstruction” “wherein 
In contrast to what is claimed, Dalal discloses a technique for improving spectral efficiency in millimeter wave ring networks by improving frequency re-use of network links (see Dalal [0043]). The networks disclosed by Dalal are line-of-sight networks—not networks designed to pass wireless signals through obstructions. (See Dalal [0003], [0013].  Thus, in no instance does Dalal teach or suggest configurable phased array antennas to transmit/receive millimeter wave signals through an obstruction, paraphrasing clam 1.
Appellant acknowledges that Legare’s disclosure is directed to a steerable phased array antenna (PAA), while at the same time arguing that Lagare does not disclose or suggest adapting the steerable PAA to transmit/receive millimeter wave signals through an obstruction and accordingly, Legare does not teach or suggest configurable phased array antennas to transmit/receive millimeter wave signals through an obstruction, paraphrasing claim 1.

Examiner’s Response:
Examiner respectfully disagrees with these arguments and reminds that appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art. 

Ashrafi (US 20180262272 A1) is directed to penetrating building walls (obstruction) using millimeter waves, and therefore reasonably reads on configurable phased array antennas to transmit/receive millimeter wave signals through an obstruction.  A millimeter wave normally travels by line of sight and the millimeter wave may become blocked or degraded by physical objects like trees, walls and buildings, which goes to the root of the problem being solved by Ashrafi in providing methods for penetrating building walls (obstruction) using millimeter waves.  
Dalal was provided to show that having a dual ring network or bidirectional wireless ring network of links in millimeter wave (MMW) communications would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention in combination with the teachings of Ashrafi.
Therefore, since it is conventional for a millimeter wave system to be rooted in a line of sight network, appellant’s argument regarding the system of Dalal being for line-of-sight networks and not networks designed to pass wireless signals through obstructions is not persuasive, as indicated in the office action, Ashrafi discloses 
Legare was provided to show that having a controller for a phased array antenna is not novel and would also have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application, as Lagare FIG. 9 discloses a steerable PAA controller and Lagare explains in Col 2, ln 60 – 67 that an apparatus may comprise a controller operably connected to each of the beamformer components, the variable gain amplifier, and the phase adjustor element to generate the phase tapers, a variable RF signal amplitude, and relative RF signal phases associated with each radiating antenna element which correspond to any commanded pointing angle (θ, φ) and beam pattern and in col 3, ln 8 – 20 that a steerable phased array antenna may comprise a controller therefor, wherein the steerable phased array antenna comprises a plurality of antenna elements disposed in a predetermined number of rows, M, and a predetermined number of columns, N.

Appellant’s Arguments:
Appellant argues in page 22 of the appeal that Dalal does not disclose or suggest “a third phased array antenna ... adapted to emit a third millimeter wave signal through the obstruction” in combination with “a fourth phased array antenna ... adapted to receive a fourth millimeter wave signal through the obstruction,” as required by claim 6. In contrast to what is claimed, Dalal discloses a technique for improving spectral 

Examiner’s Response:
Examiner respectfully disagrees with these arguments and reminds that appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art. 
Ashrafi (US 20180262272 A1) is directed to penetrating building walls (obstruction) using millimeter waves, and therefore reasonably reads on configurable phased array antennas to transmit/receive millimeter wave signals through an obstruction, as a millimeter wave conventionally travels by line of sight, and the millimeter wave may become blocked or degraded by physical objects like trees, walls and buildings, which goes to the root of the problem being solved by Ashrafi.  
Dalal was provided to show that having a dual ring network or wireless rings and network of links in millimeter wave (MMW) line of sight wireless communications would 
Dalal FIG. 3 discloses a three-node building block where the nodes are involved in full duplex, bi-directional communications with each other, which means that the nodes can send data in both directions at the same time by using transmitting antenna and receiving antennas.  Since each node is configured to communicate bidirectionally with each of the two other nodes in the three-node building block, it stands to reason that channel 316a in FIG. 3 corresponds to a first antenna in node 302 for receiving millimeter wave transmissions from node 304; channel 316b in FIG. 3 corresponds to a second transmitting antenna in node 302 for transmitting millimeter wave transmissions to node 304; channel 318a in FIG. 3 corresponds to a third antenna in node 302 for receiving millimeter wave transmissions from node 306; channel 318b in FIG. 3 corresponds to a fourth transmitting antenna in node 302 for transmitting millimeter wave transmissions to node 306.
Therefore the combination of Ashrafi’s teachings of penetrating building walls using millimeter waves, combined with Dalal’s three-node building block where the nodes are involved in full duplex, bi-directional millimeter wave communications with each other reasonably reads on the metes and bounds of the claim.

Appellant’s Arguments:
Appellant argues in page 23 of the appeal that the teachings of Wang et al. do not cure the deficiencies of Published Ashrafi, Wang et al. discloses a communication security scheme involving a Diffie-Hellman procedure in session key generation for LTE, 

Examiner’s Response:
Examiner respectfully disagrees with these arguments and reminds that appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art. 
Wang et al. was not provided to disclose PAAS configured to transmit/receive wireless signals through an obstruction but was in fact provided to disclose a key encryption.
Ashrafi (US 20180262272 A1) is directed to penetrating building walls using millimeter waves, and therefore reasonably reads on configurable phased array antennas to transmit/receive millimeter wave signals through an obstruction.  
The instant specification discloses in [0147], [0152] and [0158] that the Diffie-Hellman key exchange protocol is used for the key exchange.
Wang is directed to a method and system for session key generation with Diffie-Hellman procedure and was provided to disclose an exchange of a first encryption key of a dual-key encryption scheme and a second encryption key of the dual-key encryption scheme as Wang et al., discloses in [0106] that a Diffie-Hellman procedure is 
Therefore, Wang et al. in combination with Ashrafi, Dalal and Legare reasonably reads on an exchange of a first encryption key of a dual-key encryption scheme and a second encryption key of the dual-key encryption scheme.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.P./       Examiner, Art Unit 2416                                                                                                                                                                                                 
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                            
                                                                                                                                                                                                 { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.